Citation Nr: 1615610	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement a rating in excess of 10 percent for degenerative joint disease of the right knee with residual effusion (arthritis of the right knee).

2.  Entitlement to a rating in excess of 10 percent for instability of the right knee.

3.  Entitlement to a rating in excess of 40 percent for degenerative disk disease of the lumbar spine (low back disability). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from March 1979 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions.  Specifically, a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia continued the 10 percent rating for arthritis of the right knee.  A December 2008 rating decision of the Huntington, West Virginia RO continued the 40 percent evaluation for degenerative disk disease of the lumbar spine.  Finally, a June 2009 rating decision of the San Diego RO denied entitlement to TDIU.  These issues are under the jurisdiction of the RO in Atlanta, Georgia. 

The Board notes that the December 2008 rating decision also granted service connection for instability of the right knee with a separate evaluation of 10 percent.  Although the Veteran did not express disagreement with this rating, the evaluation of the Veteran's service-connected right knee disability, which was previously limited to arthritis, includes all associated pathology of the knee as identified by competent evidence.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  Thus, the issue of entitlement to a separate rating for instability of the right knee is also before the Board.  See id.  

In May 2011, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) that is no longer employed at the Board.  A copy of the transcript is of record.  In March 2016, the Veteran was offered the opportunity for a new Board hearing.  He responded in March 2016 that he did not wish to appear at another hearing.  

In November 2011, the matters were remanded to the Agency of Original Jurisdiction (AOJ).  They have since been returned to the Board for appellate review.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The Veteran filed timely notices of disagreement (NOD) with rating decisions in which his depressive disorder was rated as 50 percent disabling, scars of the right knee were rated noncompensable and service connection was denied for pinched nerve in neck.  The electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to these three claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to increased ratings for disabilities of the right knee and low back, as well as entitlement to TDIU.  For the following reasons, the Board finds that these issues must be remanded for further development before they are ready for appellate review.  

As noted in the September 2011 Board remand, in response to the Veteran's testimony and statements that his knee and back disabilities had worsened and rendered him unemployable, additional development was ordered.  This included obtaining updated treatment records, outstanding VA treatment records from the Atlanta VAMC from March 2007 to January 2008, and from May 2010 to the present, Social Security Administration (SSA) disability claim-related records, and VA examination.  The most recent supplemental statement of the case, dated in November 2012, reflects that SSA records were obtained and that VA records dated through October 2012 were reviewed.  Elsewhere in the record, it is noted that additional VA treatment records have been obtained dated through December 2013.  These were not considered in relation to the claims on appeal.  Moreover, it appears that the Veteran continues to obtain treatment for his knee and back disability through VA, and continues to assert the disabilities have worsened.  Accordingly, the Board finds that VA treatment records dated since the issuance of the last SSOC should be obtained prior to Board review.  Additionally, the Board points out that the AOJ did not readjudicate the issue of a rating in excess of 10 percent for instability of the right knee in the November 2012 SSOC, and should do so on remand following the development directed herein.

Moreover, the Veteran was last provided VA examination in March 2012, with an addendum medical opinion rendered in September 2012 regarding occupational limitations posed by the back in the March 2012 examination.  Further, the record does not reflect whether the Veteran has specifically been assessed as having or not having ankylosis of the thoracolumbar spine, which is one of the criteria for an increased rating of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, (2015).  

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim.)  In light of the facts discussed above, and considering that the Veteran has consistently maintained that his back and right knee disabilities have worsened since his examination four years ago, the Board finds that contemporaneous VA medical examination of the Veteran is warranted.

As the increased rating claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with increased rating claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records dated since October 2012 and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  When the above action has been accomplished, to the extent possible, schedule the Veteran for an examination to determine the current severity of his service-connected low back and right knee disorders on appeal.  All indicated studies should be performed.  As to the back disorder, the examiner should specifically state whether there is ankylosis of the thoracolumbar spine.  The examiners must also provide an opinion as to the functional impairment caused by the disability being evaluated, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims on appeal, to include the rating involving instability of the right knee.  If any aspect of the claims remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




